Battle, J. The return upon the summons issued by the clerk in this action does not show a legal service upon appellant, because it fails to state that its president or other chief officer was not to be found in the county of Ouachita. Sand. & H. Dig. sec. 5669; Cairo & Fulton Railroad Co. v. Trout, 32 Ark. 17, 23; Same v. Rea, Id. 29; Southern Building & Loan Association v. Hallum, 59 Ark. 583; St. L., I. M. & S. Ry Co. v. Barnes, 35 Ark. 95; Bruce v. Arrington, 22 Ark. 362. The judgment of the circuit court is reversed, and the cause is remanded for further proceedings. Appellant will be treated as in court, by reason of the prosecution of this appeal, and will have leave to answer the complaint. Bunn, C. J., being disqualified, did not sit in this case.